Case 6:20-cv-01407-RRS-CBW Document 1-2 Filed 11/02/20 Page 1 of 6 PageID #: 8

                                                                             Service of Process
                                                                             Transmittal
                                                                             10/06/2020
                                                                             CT Log Number 538362925
    TO:      Kim Lundy Service Of Process
             Walmart Inc.
             702 SW 8TH ST
             BENTONVILLE, AR 72716-6209

    RE:      Process Served in Louisiana

    FOR:     WALMART INC. (Domestic State: DE)




    ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

    TITLE OF ACTION:                  Thibodeaux Connie, Pltf. vs. Wal-Mart Inc., Dft.
                                      Name discrepancy noted.
    DOCUMENT(S) SERVED:               Citation, Petition, Request(s)
    COURT/AGENCY:                     27th Judicial District Court, Parish of St. Landry, LA
                                      Case # C202954A
    NATURE OF ACTION:                 Personal Injury - Slip/Trip and Fall - 08/14/2019 - 2310 S. Union Street, Opelousas,
                                      Parish of St. Landry, State of Louisiana
    ON WHOM PROCESS WAS SERVED:       C T Corporation System, Baton Rouge, LA
    DATE AND HOUR OF SERVICE:         By Process Server on 10/06/2020 at 09:20
    JURISDICTION SERVED :             Louisiana
    APPEARANCE OR ANSWER DUE:         Within 15 days after service
    ATTORNEY(S) / SENDER(S):          Marjorie B. Breaux
                                      Oliver & Way, L.L.C.
                                      100 Rue Bastille
                                      Post Office Box 82447
                                      Lafayette, LA 70598-2447
                                      337-988-3500
    ACTION ITEMS:                     CT has retained the current log, Retain Date: 10/07/2020, Expected Purge Date:
                                      10/12/2020

                                      Image SOP

                                      Email Notification, Kim Lundy Service Of Process ctlawsuits@walmartlegal.com

    SIGNED:                           C T Corporation System
    ADDRESS:                          1999 Bryan St Ste 900
                                      Dallas, TX 75201-3140
    For Questions:                    877-564-7529
                                      MajorAccountTeam2@wolterskluwer.com




                                                                                                                      EXHIBIT
                                                                                                                                             exhibitsticker.com




                                                                                                                             A


                                                                             Page 1 of 1 / DL
                                                                             Information displayed on this transmittal is for CT
                                                                             Corporation's record keeping purposes only and is provided to
                                                                             the recipient for quick reference. This information does not
                                                                             constitute a legal opinion as to the nature of action, the
                                                                             amount of damages, the answer date, or any information
                                                                             contained in the documents themselves. Recipient is
                                                                             responsible for interpreting said documents and for taking
                                                                             appropriate action. Signatures on certified mail receipts
                                                                             confirm receipt of package only, not contents.
Case 6:20-cv-01407-RRS-CBW Document 1-2 Filed 11/02/20 Page 2 of 6 PageID #: 9
                                    CITATION
                               STATE OF LOUISIANA


                                   27th JUDICIAL DISTRICT COURT
 CONNIE THIBODEAUX
                                   PARISH OF ST. LANDRY
  VS

 WALMART INC                       CIVIL NO. C-202954A


TO THE DEFENDANT        CT CORPORATION SYSTEM 3867 PLAZA TOWER DRIVE BATON
ROUGE, LA 70816

       You are hereby summoned to comply with the demand

contained in the petition/of which a true and correct copy

(exclusive of exhibits) accompanies this citation, or make

an appearance,either by filing a pleading or otherwise, in

the 27th Judicial District Court in and for the Parish of

St. Landry, State of Louisiana, within fifteen (15) days

after the service hereof,under penalty of default.

       Witness the Honorable the Judges of said Court, this          11TH

 day of      AUG.        , A. D. 2020.


 Issued and delivered           September 23, 2020




                                         Deputy Clerk of Court




 REQUESTED BY:      MAJORIE BREAUX
Case 6:20-cv-01407-RRS-CBW Document 1-2 Filed 11/02/20 Page 3 of 6 PageID #: 10




    CONNIE THIBODEAUX                                  27TH JUDICIAL DISTRICT COURT

    VERSUS                                             DOCKET NO.:           o     q5L1l .8
    WAL-MART.INC.                     ST. LANDRY PARISH, LOUISIANA
    ************************************************************
                         PETITION FOR DAMAGES

           NOW INTO COURT, through undersigned counsel, comes Petitioner, CONNIE

     THIBODEAUX,a resident of the full age of majority of the Parish of St. Landry, State of

     Louisiana, who, with respect represents:

                                                  1.
                                                                            1/20 16:0106
           The following is made a Defendant herein                            St= Landry Clerk Czoart
           a.     WAL-MART INC., a foreign corporation licensed to do and doing business
                  within the State of Louisiana.

                                                  2.

            On or about August 14, 2019, CONNIE THIBODEAUX was inside WAL-MART

     Store No. 5125, located at 2310 S. Union Street, Opelousas, Parish of St. Landry, State of

     Louisiana, and while walking in the store, her right foot slid on a clear plastic bag which

     had been ripped open and allowed to fall and remain on the floor by the employees

     working in the area.

                                                  3.

            There were three WAL-MART INC. employees with carts, at least one of whom

     was stocking shelves, working in the area where the aforementioned bag was allowed to

     fall and remain on the floor.

                                                  4.

            CONNIE THIBODEAUX's slip at WAL-MART INC., Store No. 5125 in St. Landry

     Parish resulted from the fault and/or negligence of WAL-MART INC: and its employees

     in the following nonexclusive particulars:

            a.     Failing to properly supervise the premises, particularly its floors;

            b.     Failing to provide a safe environment for its patrons, including, but not
                   limited to, allowing a plastic bag to fall to the floor and remain on the floor
                   in its store without removing it and warning patrons of said condition;

            c.     Failing to notice and appropriately warn and guard against patrons entering
                   a known hazardous area;


                                                                                     AUG ?, 0 2020       1
Case 6:20-cv-01407-RRS-CBW Document 1-2 Filed 11/02/20 Page 4 of 6 PageID #: 11




           d.     Failing to clean or remove a hazardous material in an area of patron traffic;

           e.     Generally, failing to supervise and train its employees properly to notice
                  known hazards;

           f.     Failing to warn its patrons of potential hazards that WAL-MART INC. knew
                  or should have known existed; and

           9.     In WAL-MART STORES,INC.'S employees failing to warn of a danger after
                  actual notice of hazardous conditions on the WAL-MART INC.floor.

    All of which were a proximate cause of the events that gave rise to Petitioner's injuries,

    constituting the Defendant's breach of the duty owed to the public at large, and by that

     breach, risking damage and injury to others.

                                                 5.

            Upon information and belief, the above-referenced employees were in the course

    and scope of employment with the Defendant, WAL-MART INC., at the time and on the

     date of the accident that forms the basis of this suit.

                                                 6.

            As a result of the above described slip and fall, Petitioner, CONNIE THIBODEAUX,

     sustained serious and permanent injuries which resulted in past and future physical and

     mental pain and suffering, past and future loss of earnings and past and future loss of

     earning capacity, all of which has necessitated that she incur medical expenses, both past

     and future, all of which entitle her to recover a sum reasonable in the premises.

            WHEREFORE, premises considered, Petitioner, CONNIE THIBODEAUX, prays

     that a certified copy of this Petition for Damages be served upon Defendant, WAL-MART

     INC., and that after due proceedings are had, there be Judgment herein in favor of

     Petitioner, CONNIE THIBODEAUX, and against Defendant, WAL-MART INC., jointly,

     severely and in solido, in a sum reasonable in the premises,together with interestfrom the

     date of judicial demand until paid and for costs of these proceedings.

            AND FOR ALL GENERAL AND EQUITABLE RELIEF, ETC.
Case 6:20-cv-01407-RRS-CBW Document 1-2 Filed 11/02/20 Page 5 of 6 PageID #: 12




                                             Respectfully submitted,

                                             OLIVER & WAY, Li.


                                             BY:
                                                    MARJORIE B            (#14096)
                                                    KENNY L. OL V R (#14277)
                                                    DAVID 0. WAY (#24696)
                                                    100 Rue Bastille
                                                    Post Office Box 82447
                                                    Lafayette, Louisiana 70598-2447
                                                   (337)988-3500

                                             ATTORNEYS FOR CONNIE THIBODEAUX



    PLEASE WITHHOLD SERVICE AT THIS TIME




                                       CERTIFICATE

           I hereby certify that a copy of the above and foregoing has this day been mailed to

     all counsel of record by depositing a copy in the United States Mail, postage prepaid and

     properly addressed.

           Lafayette, Louisiana this 10-41 day of August, 2020.

                                                                              fsi. Landry Parish Cierk ot Gc;urrs(Mice
                                                                              Filed                                20(
                                                                                                                     0
                                   MARJ    IE B. REAUX
                                                                                                                   )
                                                                                                                   /
                                                                                                                   14414t/
                                                                                                 Dy. Clerk




                                                              opg.1 2,1U.S . 101 SAN            '
                                                                                                OA
                                                                      litis is it; ';ertify that the above is a true
                                                              L;le C           !. ..ir:y Of the original on file in the
                                                              otik:a et 61;., 1.;; !rk of Go rt of St. iw,i rish.


                                                                             Lifliiiity Clerk     nurt
Case 6:20-cv-01407-RRS-CBW Document 1-2 Filed 11/02/20 Page 6 of 6 PageID #: 13




    CONNIE THIBODEAUX                              27"JUDICIAL DISTRICT COURT

    VERSUS                                          DOCKET NO.:

    WAL-MART INC.                    ST. LANDRY PARISH, LOUISIANA
    ************************************************************

                     REQUEST FOR NOTICE OF DATE OF TRIAL, ETC.

    TO THE CLERK OF COURT in and for the above Parish:

           PLEASE TAKE NOTICE that the undersigned counsel, attorney for Plaintiff,

    CONNIE THIBODEAUX, does hereby request written notice of the date of trial of the

    above matter, as well as notice of hearings,(whether on merits or otherwise),

    judgments and interlocutory decrees, and any and all formal steps taken by the parties

     herein, the Judge or any member of Court, as provided in Louisiana Code of Civil

     Procedure of 1960, particularly Articles 1672, 1913 and 1914.

                  Lafayette, Louisiana, this 10-41 day of August, 2020.


                                                      Respectfully submitted,

                                                      OLIVER & WAY, L.L.C.



                                                BY:
                                                    M ARJORIE B. EAU #140-6T
                                                    KENNY L.0 V R (#14277)
                                                    DAVID 0./WAY (#24696)..
                                                                          4.    Pwish Clerk of Curt's infice
                                                    100 Rue/Bastille
                                                    Post Office Box 82447 Filed            •       20 9l.0
                                                    Lafayette, LA 70598-2447
                                                   (337)988-3500                              A(L*,
                                                    FAX (337)988-3511              Dy. Clerk

                                             ATTORNEYS FOR CONNIE THIBODEAUX

                                                                     O PELOUSAS,IOU!SIANA
                                                                                                    A. 21),20
                                                                                                            hove is 5" trur;
                                                                              This is to certify that the
                                                                                              the  original  on file in the
                                                                     z.r.ci 7;orrect copy of
                                                                                  \.. .
                                                                     oliico Li the Clr k i eir'       4 St. L n ry Parish.


                                                                                    D eputy Clerk & Court
